       Case 3:20-cv-04869-WHA Document 103 Filed 09/18/20 Page 1 of 8



 1   XAVIER BECERRA                                         ROBERT W. FERGUSON
     Attorney General of California                         Attorney General of Washington
 2   SARAH E. MORRISON                                      KELLY T. WOOD (admitted pro hac vice)
     ERIC KATZ                                              CINDY CHANG (admitted pro hac vice)
 3   Supervising Deputy Attorneys General                   Assistant Attorney Generals
     CATHERINE M. WIEMAN, SBN 222384                        Washington Office of the Attorney General
 4   TATIANA K. GAUR, SBN 246227                            Environmental Protection Division
     ADAM L. LEVITAN, SBN 280226                             800 5th Ave Ste. 2000 TB-14
 5   BRYANT B. CANNON, SBN 284496                            Seattle, Washington 98104
     LANI M. MAHER, SBN 318637                               Telephone: (206) 326-5493
 6   Deputy Attorneys General                                E-mail: Kelly.Wood@atg.wa.gov
      300 South Spring Street, Suite 1702                   Attorneys for Plaintiff State of Washington
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6329
 8    Fax: (916) 731-2128
      E-mail: Tatiana.Gaur@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by
     and through Attorney General Xavier Becerra
10   and the State Water Resources Control Board

11   [Additional Plaintiffs and Counsel Listed on
     Signature Pages]
12

13                            IN THE UNITED STATES DISTRICT COURT

14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

15
                                                           Case No. 3:20-cv-04869-WHA
16   STATE OF CALIFORNIA, et al.,
                                                           Related to Case No. 3:20-cv-04636-WHA
17                                    Plaintiffs,
18                  v.                                     PLAINTIFF STATES’ STATEMENT
                                                           OF NONOPPOSITION TO PROPOSED
19   ANDREW R. WHEELER, et al.,                            INTERVENOR DEFENDANTS’
                                                           MOTIONS TO INTERVENE
20                                  Defendants.            (Dkt. Nos. 75 and 84)
21

22          On September 4, 2020, the National Hydropower Association (Dkt. No. 75) and the

23   American Petroleum Institute and the Interstate Natural Gas Association of America (Dkt. No.

24   84) (collectively Industry Intervenors) separately moved to intervene in the above-captioned

25   matters on behalf of Defendants, Andrew R. Wheeler and the United States Environmental

26   Protection Agency. Pursuant to Local Civil Rule 7-3(b), Plaintiffs, the States of Washington,

27   California, New York, Colorado, Connecticut, Illinois, Maine, Maryland, Michigan, Minnesota,

28
                                                       1
       PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION TO PROPOSED INTERVENOR DEFENDANTS’
                                          MOTIONS TO INTERVENE (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 103 Filed 09/18/20 Page 2 of 8



 1   Nevada, New Jersey, New Mexico, North Carolina, Oregon, Rhode Island, Vermont, Wisconsin,

 2   the Commonwealths of Massachusetts and Virginia, the District of Columbia, and the California

 3   Water Resources Control Board (Plaintiff States), hereby submit this Statement of Nonopposition

 4   to Intervenor States’ motions to intervene.

 5          Plaintiff States’ nonopposition to Industry Intervenors’ motions should not be construed

 6   as agreement with any legal or factual assertions in the motions, which relate to the underlying

 7   merits of the above-captioned actions. Plaintiff States strongly dispute Industry Intervenors’

 8   characterizations of the bases for several section 401 certification decisions discussed in the

 9   motion, as well as Intervenor States’ contentions that Plaintiff States have acted beyond the

10   authority reserved to them by Congress in the Clean Water Act.

11

12   Dated: September 18, 2020                             Respectfully submitted,

13   XAVIER BECERRA                                        ROBERT W. FERGUSON
     Attorney General of California                        Attorney General of Washington
14
     SARAH E. MORRISON
15   ERIC KATZ                                             /s/ Kelly T. Wood
     Supervising Deputy Attorneys General                  KELLY T. WOOD (admitted pro hac vice)
16   CATHERINE M. WIEMAN                                   CINDY CHANG (admitted pro hac vice)
     ADAM L. LEVITAN                                       Assistant Attorneys General
17                                                         Washington Office of the Attorney General
     BRYANT B. CANNON
     LANI M. MAHER                                         Environmental Protection Division
18                                                         800 5th Avenue, Suite 2000, TB-14
     Deputy Attorneys General                              Seattle, WA 98104-3188
19                                                         Telephone: (206) 326-5493
                                                           E-mail: Kelly.Wood@atg.wa.gov
20   /S/ TATIANA K. GAUR_________________                  Attorneys for Plaintiff State of Washington
     Tatiana K. Gaur, Deputy Attorney General
21
     Attorneys for Plaintiff State of California, by
22   and through Attorney General Xavier Becerra
     and the State Water Resources Control Board
23

24

25

26

27

28
                                                       2
       PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION TO PROPOSED INTERVENOR DEFENDANTS’
                                          MOTIONS TO INTERVENE (Case No. 3:20-cv-04869-WHA)
       Case 3:20-cv-04869-WHA Document 103 Filed 09/18/20 Page 3 of 8



 1   LETITIA JAMES                                    For the STATE OF COLORADO
     Attorney General of the State of New York
 2                                                    PHILIP J. WEISER
     /s/ Brian Lusignan                               Attorney General of Colorado
 3   BRIAN LUSIGNAN (admitted pro hac vice)
     Assistant Attorney General
 4   Office of the Attorney General                   /s/ Carrie Noteboom
     Environmental Protection Bureau                  CARRIE NOTEBOOM (admitted pro hac vice)
 5   28 Liberty Street                                ANNETTE QUILL (admitted pro hac vice)
     New York, NY 10005                               Ralph L. Carr Colorado Judicial Center
 6   (716) 853-8465                                   1300 Broadway, 10th Floor
     Fax: (716) 853-8579                              Denver, CO 80203
 7   E-mail: brian.lusignan@ag.ny.gov                 Telephone: (720) 508-6000
     Attorneys for Plaintiff State of New York        E-mail: Carrie.noteboom@coag.gov
 8                                                    E-mail: Annette.quill@coag.gov

 9

10   For the STATE OF CONNECTICUT                     For the STATE OF ILLINOIS

11   WILLIAM TONG                                     KWAME RAOUL
     Attorney General of Connecticut                  Attorney General of Illinois
12

13   /s/ Jill Lacedonia
     JILL LACEDONIA, (admitted pro hac vice)          /s/ Jason E. James
14   Assistant Attorney General                       MATTHEW J. DUNN
     Connecticut Office of the Attorney General       Chief, Environmental Enforcement/Asbestos
15   165 Capitol Ave.                                 Litigation Division
     Hartford, CT 06106                               JASON E. JAMES (admitted pro hac vice)
16   Telephone: (860) 808 5250                        Assistant Attorney General
     E-mail: Jill.lacedonia@ct.gov                    69 W. Washington Street, 18th Floor
17                                                    Chicago, IL 60602
                                                      Telephone: (312) 814-0660
18                                                    E-mail: jjames@atg.state.il.us

19

20   For the STATE OF MAINE                           For the STATE OF MARYLAND

21   AARON M. FREY                                    BRIAN E. FROSH
     Attorney General of Maine                        Attorney General of Maryland
22

23                                                    /s/ John B. Howard, Jr.
     /s/ Jillian R. O’Brien                           JOHN B. HOWARD, JR. *
24   JILLIAN R. O’BRIEN, CA SBN 251311                Special Assistant Attorney General
     Assistant Attorney General                       Office of the Attorney General
25   6 State House Station                            300 Saint Paul Place, 20th Floor
     Augusta, ME 04333                                Baltimore, MD 21202
26   Telephone: (207) 626-8800                        Telephone: (401) 576-6970
     E-mail: Jill.obrien@maine.gov                    E-mail: jbhoward@oag.state.md.us
27

28
                                                  3
       PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION TO PROPOSED INTERVENOR DEFENDANTS’
                                          MOTIONS TO INTERVENE (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 103 Filed 09/18/20 Page 4 of 8



 1   For the COMMONWEALTH OF                       For the STATE OF MICHIGAN
     MASSACHUSETTS
 2                                                 DANA NESSEL
     MAURA HEALEY                                  Attorney General of Michigan
 3   Attorney General of Massachusetts

 4
                                                   /s/ Gillian E. Wener
 5   /s/ Matthew Ireland                           GILLIAN E. WENER*
     MATTHEW IRELAND (admitted pro hac vice)       Assistant Attorney General
 6   TURNER SMITH (admitted pro hac vice)          Michigan Department of Attorney General
     Assistant Attorneys General                   Environment, Natural Resources and
 7   Office of the Attorney General                Agriculture Division
     Environmental Protection Division             P.O. Box 30755
 8   One Ashburton Place, 18th Floor               Lansing, MI 48909
     Boston, MA 02108                              Telephone: (517) 335-7664
 9   (617) 727-2200                                E-mail: wenerg@michigan.gov
     E-mail: Matthew.ireland@mass.gov
10   E-mail: Turner.smith@mass.gov

11
     For the STATE OF MINNESOTA                    For the STATE OF NEVADA
12
     KEITH ELLISON                                 AARON D. FORD
13   Attorney General of Minnesota                 Attorney General of Nevada

14
                                                   /s/ Heidi Parry Stern
15   /s/ Peter N. Surdo                            HEIDI PARRY STERN (admitted pro hac vice)
     PETER N. SURDO (admitted pro hac vice)        Solicitor General
16   Special Assistant Attorney General            Office of the Nevada Attorney General
     Minnesota Attorney General                    555 E. Washington Ave., Ste. 3900
17   445 Minnesota St.                             Las Vegas, NV 89101
     Town Square Tower Suite 1400                  E-mail: hstern@ag.nv.gov
18   St. Paul, MN 55101
     Telephone: (651) 757-1061
19   E-mail: Peter.surdo@ag.state.mn.us

20
     For the STATE OF NEW JERSEY                   For the STATE OF NEW MEXICO
21
     GURBIR S. GREWAL                              HECTOR BALDERAS
22   Attorney General of New Jersey                Attorney General of New Mexico

23
     /s/ Lisa Morelli                              /s/ William G. Grantham
24   LISA MORELLI, Cal. SBN 137092                 WILLIAM G. GRANTHAM*
     Deputy Attorney General                       Assistant Attorney General
25   Environmental Permitting and Counseling       Consumer & Environmental Protection
     R.J. Hughes Justice Complex                   Division
26   P.O. Box 093                                  P.O. Drawer 1508
     Trenton, NJ 08625                             Santa Fe, NM 87504-1508
27   Telephone: (609) 376-2804                     Telephone: (505) 717-3520
     E-mail: Lisa.Morrelli@law.njoag.gov           E-mail: wgrantham@nmag.gov
28
                                               4
       PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION TO PROPOSED INTERVENOR DEFENDANTS’
                                          MOTIONS TO INTERVENE (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 103 Filed 09/18/20 Page 5 of 8



 1   For the STATE OF NORTH CAROLINA                  For the STATE OF OREGON

 2   JOSHUA H. STEIN                                  ELLEN F. ROSENBLUM
     Attorney General of North Carolina               Attorney General of Oregon
 3

 4   /s/ Taylor H. Crabtree_______________            /s/ Paul Garrahan
     DANIEL S. HIRSCHMAN                              PAUL GARRAHAN (admitted pro hac vice)
 5   Senior Deputy Attorney General                   Attorney-in-Charge
     TAYLOR H. CRABTREE (admitted pro hac vice)       Natural Resources Section
 6   Assistant Attorney General                       Oregon Department of Justice
     ASHER P. SPILLER                                 1162 Court St. NE
 7   Assistant Attorney General                       Salem, OR 97301
     North Carolina Department of Justice             Telephone: (503) 947-4593
 8   P.O. Box 629                                     E-mail: Paul.garrahan@doj.state.or.us
     Raleigh, NC 27602
 9   Telephone: (919) 716-6400
     E-mail: tcrabtree@ncdoj.gov
10   E-mail: aspiller@ncdoj.gov

11   For the STATE OF RHODE ISLAND                    For the STATE OF VERMONT

12   PETER F. NERONHA                                 THOMAS J. DONOVAN, JR.
     Attorney General of Rhode Island                 Attorney General of Vermont
13

14   /s/ Alison B. Hoffman                            /s/ Laura B. Murphy
     ALISON B. HOFFMAN (admitted pro hac vice)        LAURA B. MURPHY (admitted pro hac vice)
15   Special Assistant Attorney General               Assistant Attorney General
     Office of the Attorney General                   Vermont Attorney General’s Office
16   150 South Main Street                            Environmental Protection Division
     Providence, RI 02903                             109 State Street
17   E-mail: ahoffman@riag.ri.gov                     Montpelier, VT 05609
                                                      Telephone: (802) 828-3186
18                                                    E-mail: laura.murphy@vermont.gov

19

20

21

22

23

24

25

26

27

28
                                                  5
       PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION TO PROPOSED INTERVENOR DEFENDANTS’
                                          MOTIONS TO INTERVENE (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 103 Filed 09/18/20 Page 6 of 8



 1
     For the COMMONWEALTH OF VIRGINIA               For the STATE OF WISCONSIN
 2
     MARK R. HERRING                                JOSHUA L. KAUL
 3   Attorney General of Virginia                   Attorney General of Wisconsin

 4
     /s/ David C. Grandis_____________              /s/ Gabe Johnson-Karp__________
 5   DONALD D. ANDERSON                             GABE JOHNSON-KARP (admitted pro hac
     Deputy Attorney General                        vice)
 6   PAUL KUGELMAN, JR.                             Assistant Attorney General
     Senior Assistant Attorney General              Wisconsin Department of Justice
 7   Chief, Environmental Section                   Post Office Box 7857
     DAVID C. GRANDIS (admitted pro hac vice)       Madison, WI 53702-7857
 8   Senior Assistant Attorney General              Telephone: (608) 267-8904
     Office of the Attorney General                 Fax: (608) 267-2223
 9   202 North Ninth Street                         Email: johnsonkarpg@doj.state.wi.us
     Richmond, VA 23219
10   Telephone: (804) 225-2741
     E-mail: dgrandis@ oag.state.va.us
11
                                                    For the DISTRICT OF COLUMBIA
12
     * Application for admission pro hac vice       KARL A. RACINE
13   pending or forthcoming                         Attorney General for the District of
                                                    Columbia
14

15                                                  /s/ Brian Caldwell__________
                                                    BRIAN CALDWELL (admitted pro hac vice)
16                                                  Assistant Attorney General
                                                    Social Justice section
17                                                  Office of the Attorney General for the
                                                    District of Columbia
18                                                  441 Fourth Street, N.W. Ste. #600-S
                                                    Washington, D.C. 20001
19                                                  Telephone: (202) 727-6211
                                                    E-mail: Brian.caldwell@dc.gov
20

21

22

23

24

25

26

27

28
                                                6
       PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION TO PROPOSED INTERVENOR DEFENDANTS’
                                          MOTIONS TO INTERVENE (Case No. 3:20-cv-04869-WHA)
       Case 3:20-cv-04869-WHA Document 103 Filed 09/18/20 Page 7 of 8



 1                                      SIGNATURE ATTESTATION

 2            Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from each of the other signatories.

 4
              Dated: September 18, 2020                      /s/ Tatiana K. Gaur
 5                                                           Tatiana K. Gaur
 6

 7

 8

 9   LA2020302450
     63600379.docx
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         7
       PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION TO PROPOSED INTERVENOR DEFENDANTS’
                                          MOTIONS TO INTERVENE (Case No. 3:20-cv-04869-WHA)
          Case 3:20-cv-04869-WHA Document 103 Filed 09/18/20 Page 8 of 8




                                  CERTIFICATE OF SERVICE

Case Name:        State of California, et al. v. Andrew Wheeler, et al.

Case No.:         3:20-cv-04869-WHA




I hereby certify that on September 18, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:

      PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION TO PROPOSED
    INTERVENOR DEFENDANTS’ MOTIONS TO INTERVENE (Dkt. Nos. 75 and 84)

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on
September 18, 2020, at Los Angeles, California.



                Beatriz Davalos                                 /s/ Beatriz Davalos
                  Declarant                                          Signature




LA2020302450
63520319.docx
